Per Curiam:

A petition for a rehearing was filed in this case and time was given to file a more extended supplemental petition, both of which have now been considered. In these it is shown that the lawyers for the bank acted in good faith in raising debatable questions as to the validity of the bonds. We gladly chronicle that fact. This showing was made by depositions taken for use in the trial below; but, since the district court struck out that defense, the depositions were not offered in evidence.
Aside from recognizing the good faith of the bank’s attorneys, however, we do not wish to modify our opinion of the law as stated in the original decision, nor do we find in the petition for a rehearing any occasion to amplify what was there decided.